DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 14, 16, and 18 of U.S. Patent No. 11,062,205. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present application are substantially recited in the corresponding claims of the patent; hence the patent claims would anticipate the application claims. 
Regarding claim 16 of the present application, see claims 1 and 12 of the patent. 
Regarding claim 17 of the present application, see claim 11 of the patent. 
Regarding claim 18 of the present application, see claim 14 of the patent. 
Regarding claim 19 of the present application, see claim 16 of the patent. 
Regarding claim 20 of the present application, see claim 18 of the patent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9-15, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (U.S. Pub #2018/0039882).
With respect to claim 1, Ikeda teaches a processing device comprising: 
a plurality of communicatively-coupled artificial neurons (Fig. 1A, 20a; Paragraph 102), each artificial neuron comprising: 
one or more light-generating components (Fig. 17, light wavelength converters 1550a-1550c; Paragraph 236), a thin-film photodetector (Fig. 2B, PD 21; Paragraph 198), or both; 
wherein each output (Fig. 2B, c(j) ; Paragraph 104-107) of each of the artificial neurons is determined by one or more inputs (i.e. received light; Paragraph 99-101) to the each artificial neuron; and 
wherein the processing device is operable as an imaging device (Paragraph 78).
With respect to claim 4, Ikeda teaches that the imaging device comprises a display panel (Paragraph 379).
With respect to claim 5, Ikeda teaches that each artificial neuron comprises a thin film photodetector disposed within the device such that light emitted by the light-generating component (Fig. 17, 1550a-1550c) is incident on the thin film photodetector (Fig. 17, PD).
With respect to claim 9, Ikeda teaches that a portion of an active area of the display panel is reserved for use as artificial neurons or imaging pixels (Paragraph 379 and 381; Fig. 31D, Fig. 31F).
With respect to claim 10, Ikeda teaches that each artificial neuron comprises a plurality of light generating components (Fig. 17, 1150a-1550c).
With respect to claim 11, Ikeda teaches that each artificial neuron of the plurality of artificial neurons is electrically or optically connected to at least one other artificial neuron of the plurality of artificial neurons (Fig. 1, connections between artificial neurons 20a).
With respect to claim 12, Ikeda teaches that the silicon substrate comprises electronic circuitry (Paragraph 98 and Figs. 15-16).
With respect to claim 13, Ikeda teaches that each artificial neuron of the plurality of artificial neurons is electrically or optically connected to at least one other artificial neuron of the plurality of artificial neurons (Fig. 1, connections between artificial neurons 20a).
With respect to claim 14, Ikeda teaches a consumer electronic device (Fig. 31A-31F and Paragraph 375) comprising: 
a plurality of communicatively-coupled artificial neurons (Fig. 1A, 20a; Paragraph 102), each artificial neuron comprising: 
one or more light-generating components, a thin-film photodetector (Fig. 2B, PD 21; Paragraph 198), or both; 
wherein each output (Fig. 2B, c(j) ; Paragraph 104-107) of each of the artificial neurons is determined by one or more inputs (i.e. received light; Paragraph 99-101) to the each artificial neuron.
With respect to claim 15, Ikeda teaches that the device is at least one type selected from the group consisting of: a flat panel display, a curved display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a rollable display, a foldable display, a stretchable display, a laser printer, a telephone, a cell phone, tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that is less than 2 inches diagonal, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video walls comprising multiple displays tiled together, a theater or stadium screen, and a sign (Fig. 31A-31F and Paragraph 375).
With respect to claim 21, Ikeda teaches a silicon substrate, wherein the plurality of communicatively-coupled artificial neurons are disposed on the silicon substrate (Paragraph 96).
With respect to claim 23, Ikeda teaches that at least some of the one or more light- generating components comprise thin-film light generating components (Fig. 17, 1550a-1550c).  
With respect to claim 24, Ikeda teaches one or more thin-film photodetectors (Fig. 2B, 21 and Paragraph 198).  
With respect to claim 25, Ikeda teaches a second plurality of artificial neurons (Fig. 1, 2x2 array of artificial neurons; i.e. a first row of neurons and second row of neurons).

Allowable Subject Matter
Claim 3 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826